          Case 3:19-cv-00517-SDD-RLB        Document 39      09/13/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


McZEAL, ETAL
                                                                       CIVIL ACTION

VERSUS
                                                                       19-517-SDD-RLB

STATE OF LOUISIANA, ETAL.




                                         RULING

        The Court has carefully considered the Motion^ the record, the law applicable to

this action, and the Report and Recommendations2 of United States Magistrate Judge

Richard L. Bourgeois, Jr. dated August 11, 2021, to which an objection3 was filed and

also reviewed.


        The Court hereby approves the Report and Recommendations of the Magistrate

Judge and adopts it as the Court's opinion herein.

        ACCORDINGLY,

        IT IS HEREBY ORDERED that the Motion for Judgment on the Pleadings is

GRANTED in part, and Plaintiffs' federal law claims against Defendants are DISMISSED

WITH PREJUDICE.

        IT IS FURTHER ORDERED that the Court declines to exercise suppiemental

jurisdiction over Plaintiffs' state law claims against Defendants, and Plaintiffs' state law




1 Rec. Doc. 31.
2 Rec. Doc. 37.
3 Rec. Doc. 86.
        Case 3:19-cv-00517-SDD-RLB      Document 39    09/13/21 Page 2 of 2




claims against Defendants are hereby DISMISSED WITHOUT PREJUDICE, and this

matter is closed.

       Signed in Baton Rouge, Louisiana the / ^ day of September, 2021.




                                                          ^
                                                 €^^(U^^
                                                      //^/    .'   /




                                  CHIEF JUDGE 3HELLY D. DICK
                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA
